Title: From Alexander Hamilton to James Wilkinson, [13 May 1793]
From: Hamilton, Alexander
To: Wilkinson, James


[Philadelphia, May 13, 1793]
My understanding of the Contract has always been different from that which seems to be intimated by Messrs. Elliott and Williams and constant usage hitherto furnishes a comment agreeable to my construction.
I entertain no doubt that the Contractors are not only to supply stationary posts, but are to keep measure with the movements of the Army or any detachment of it—in other words are to furnish the troops on their march as occasion may require—as well as in Garrison or at predetermined places. Where the scenes of supply are designated they are to receive the prices specified—Where they are not designated they are to receive such prices as shall be afterwards agreed upon between them and the Treasury.
In the first instance certain points are given, and they are to furnish what shall be required at any place or places between the given points—Wherever the Army or any detachment of it happens to be, there is a place at which they are to make the requisite supply and must be prepared accordingly. Nothing is said about posts or places previously known or fixed.
The same principle will apply to any places not between given points, with this only difference that in this case a price will be to be afterwards settled between the Contractors and the public.
In all such cases no doubt a reasonable course of practice must govern. It will always be incumbent upon the commanding Officer to give such due previous information to the Contractors of the supplies which will be wanted in any scene as will enable them with due diligence to be prepared for the demand. This attended to, it will be their duty in measure for answering it—whether on the march, in Camp or in Garrison.
The prices of the rations announce that an adequate calculation has been made for the casualties incident to this construction of the Contract and I doubt not the Contractors will readily accede to its being the true one.
